Citation Nr: 1415869	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office in St. Petersburg, Florida.

The Veteran requested and was scheduled for a Travel Board hearing at the RO in December 2012 but failed to report.  

Following review of the record, the issues of entitlement to service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By decision dated in April 1977, the RO denied service connection for left ear hearing loss.

2.  The evidence added to the record since the April 1977 determination does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss. 


CONCLUSIONS OF LAW

1.  The April 1977 RO rating decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left ear hearing loss has not been received since the final determination and the claim is not reopened.  38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA provided the Veteran timely notice of the information and evidence needed to substantiate and complete the claim to reopen and the claim for service connection, to include notice of what evidence the claimant could provide in support of the claim, and the evidence VA will attempt to obtain on his behalf, and what was insufficient in the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Private clinical records submitted in support of the claim have been carefully reviewed.  The Veteran was scheduled for a personal hearing but failed to report.  No reason was given for his failure to appear.  The Veteran and his representative's statements in the record, as well as the whole of the evidence have been carefully considered.  No examination was required.  Unless new and material evidence is submitted, VA does not have a duty to provide an examination to the Veteran in this situation.  38 C.F.R. § 3.159(c). As determined below, the Board finds that new and material evidence was not submitted. The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ear hearing loss is ready to be considered on the merits.

Factual Background

The RO denied service connection for left ear hearing loss in April 1977, finding that it pre-existed service and was not aggravated thereby.  The Veteran did not file an appeal within one year of the date of notification of the denial of the claim nor file new and material evidence within one year; this determination is final. See 38 C.F.R. §§ 3.156(b), 20.1103 (2013).  The Board also notes that although Coast Guard Reserve records were received after April 1977, those records were not created until after that time as the Veteran served after his period of active duty and thus the claim need not be reconsidered.  See 38 C.F.R. § 3.156(c). The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013). 

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

The evidence that was of record at the time of the April 1977 RO decision that denied entitlement to service connection for left ear hearing loss included service treatment records showing that on service entrance examination in 1973, an audiogram disclosed puretone thresholds of 65/55/55/55 at the 500/1000/2000/4000 Hertz frequencies, respectively, for the left ear.  The examining official noted that there was a history of hearing loss on the left side from childhood.  The summary of defects noted that the Veteran had hearing loss that existed prior to service.  When examined in July 1976 for separation from service, an audiometric evaluation revealed left ear puretone thresholds of 65/75/75/75/65 at the 500/1000/2000/3000/4000 Hertz frequencies, respectively.  A VA audiometric evaluation was conducted in January 1977 and found puretone thresholds of 65/65/70/70 at the 500/1000/2000/4000 Hertz frequencies in the left ear.  An audiometric evaluation was subsequently conducted in March 1977.  Puretone threshold averages in the left ear were 80/85/75/85 at the applicable frequencies.  A diagnosis of marked sensorineural hearing loss on the left was recorded. 

Evidence added to the record after the RO's April 1977 final decision include United States Coast Guard Reserves physical examination reports dated between 1985 and 1997.  The 1985 examination noted puretone thresholds of 65/70/70/65/55 at the applicable frequencies.  A 1987 examination noted 70/75/70/75/80 at the applicable frequencies.  A 1991 examination noted 65/65/65/65/60 at the applicable frequencies.  A 1997 examination noted 60/60/65/65/55 at the applicable frequencies.  Private clinical records dated in June 2000 contain the results of an infrared/video nystagmography that did not refer to the left ear.  A June 2008 private audiometric report shows profound left ear hearing loss in the left ear with approximate puretone thresholds of 95 at all applicable frequencies.  

Legal Analysis

The Board finds that new, but not material, evidence has been submitted.  The fact that the Veteran had pronounced left ear hearing impairment at service entrance, essentially the same level of hearing loss at separation in 1976, and on post service VA examination in January and March 1977 was previously established.  The additional clinical findings on Coast Guard records between 1985 and 1997, and the private audiometric report in 2008 essentially reiterate what was shown in service and thereafter.  The recent assertions that left ear hearing loss is related to service are also duplicative of assertions made prior the 1977 rating decision.  The evidence relatively similar hearing loss in the 1980s and 1990s is not probative as to the issue of aggravation during active duty, not even in conjunction with VA assistance such as an examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  The claim is not reopened.


ORDER

The application to reopen the claim of entitlement to service connection for left ear hearing loss is denied.


REMAND

The Board finds that further development is warranted as to the issues of entitlement to service connection for right ear hearing loss and tinnitus.  In this regard, the Board notes that the Veteran's DD-214 reflects that he served as a marine engineer and received a Sharpshooter Badge for M-16 rifle expertise as well as the Expert Badge for hand grenade.  He maintains that he had sustained noise exposure during service as a marine engineer on landing craft mechanized 8s, landing craft utility, and 65 and 85-foot Army tug boats.  As such, the Board finds that noise exposure is consistent with the circumstances of the Veteran's service. See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013).  However, this does not by itself provide for a grant of service connection.  Rather, the evidence must demonstrate that any current right ear hearing loss and tinnitus are reasonably related to such service.  The Veteran should therefore be scheduled for an audiology examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination.  A detailed background and clinical history pertaining to noise exposure in service and thereafter and symptoms during service and thereafter should be obtained.  Provide the paper and electronic claims folder to the examiner for review prior to evaluation.  The examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that right ear hearing loss and tinnitus are related to military service.  A complete explanation for the opinion must be provided.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


